Title: George Jefferson to Thomas Jefferson, 12 June 1809
From: Jefferson, George
To: Jefferson, Thomas


          Dear Sir  Richmond 12th June 1809
           Since writing you by this mail, a Mr James Scott has called on me, with a few of the papers which must have come out of the lost trunk. Mr S. lives within about five miles of Charlottesville, and, having been waiting for some Tobacco which he expected down the river, he concluded to go some miles up it, in the expectation of meeting the boat. He found the papers about a mile above the locks on the South side, on the margin of the river, some hanging to bushes, and shewing evidently as he says, that they had been thrown into the river.
          As from the vocabularies, he knew them to be those advertized by us, he says he looked up and down the river for about a mile, but found none except within the space of about 150 yards.
          I will myself however go up tomorrow, and see if I can make any further discovery.
          The papers found are a very small portion of the vocabularies lost as I suppose, (about a fourth of a quire) and some short lists of books, with names of persons against some, a part, as if they had been lent out.—One of the papers, I inclose you. Most of them are much defaced.
          I am Dear Sir Your Very humble servt Geo. Jefferson
        